IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BENNETT K. TRESSLER, JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-0944

STATE OF FLORIDA,

     Appellee.
_____________________________/


Opinion filed July 3, 2014.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Bennett K. Tressler, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.